COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
NO. 2-02-489-CR
MARCUS LEE TOLES           
           
           
           
           
           
APPELLANT
V.
THE STATE OF TEXAS           
           
           
           
           
           
    STATE
------------
FROM THE 372ND DISTRICT COURT OF
TARRANT COUNTY
------------
MEMORANDUM OPINION(1)
AND JUDGMENT
------------
Appellant Marcus Lee Toles perfected his appeal on November 26, 2002,
by filing a notice of appeal. On December 12, 2002, appellant filed a motion to
withdraw his notice of appeal in the trial court. The trial court held a hearing
on the motion on the same day with appellant's lawyer present. At the hearing,
appellant indicated that he understood his rights and the consequences of
withdrawing his appeal and stated that he did not wish to appeal his conviction.
Because it is clear from appellant's motion and statements at the hearing that
he does not desire to continue his appeal, we suspend the requirement of rule
42.2(a) that appellant's motion be filed in this court. See
Tex. R. App. P. 2, 42.2(a). We dismiss the appeal. See
Tex. R. App. P. 42.2(a).
                                                                               
PER CURIAM
PANEL D: DAY, LIVINGSTON and DAUPHINOT, JJ.
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
[DELIVERED: FEBRUARY 20, 2003]

1. See Tex. R. App. P. 47.4.